[Putnam, July 31, 2006] [Translation] SEMI-ANNUAL REPORT (During the Twelfth Term) From: November 1, 2005 To: April 30, 2006 AMENDMENT TO SECURITIES REGISTRATION STATEMENT PUTNAM GLOBAL INCOME TRUST Semi-annual Report (During the Twelfth Term) From: November 1, 2005 To: April 30, 2006 PUTNAM GLOBAL INCOME TRUST Name of the document filed: Semi-annual Report To: Director of Kanto Local Finance Bureau Filing Date: July 31, 2006 Accounting Period: During the12th Period (From November 1, 2005 to April 30, 2006) Name of the Registrant Fund: PUTNAM GLOBAL INCOME TRUST Name of the Registrant Issuer: PUTNAM GLOBAL INCOME TRUST Name and Official Title of Charles E. Porter Representative of Trust: Executive Vice President, Associate Treasurer and Principal Executive Officer Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Marunouchi Kitaguchi Building of Registrant Agent: 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law - 2 - - ii - Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection: Not applicable. - 1 - I. STATUS OF INVESTMENT FUND (1) Diversification of Investment Portfolio (As of the end of May 2006) Total U.S. Investment Ratio Type of Asset Name of Country Dollars (%) Collateralized Mortgage Obligations United States 45,117,006 34.25 Ireland 1,192,508 0.90 United Kingdom 1,065,706 0.81 Sub-Total 47,375,220 35.96 Foreign Government Bonds France 7,383,711 5.61 Austria 6,312,451 4.79 Netherlands 6,155,008 4.67 Spain 4,099,486 3.11 Germany 3,671,325 2.79 United Kingdom 3,135,053 2.38 Ireland 2,335,268 1.77 Canada 2,293,358 1.74 Denmark 1,786,452 1.36 Italy 1,589,840 1.21 Sweden 595,918 0.45 Sub-Total 39,357,870 29.88 Asset-Backed Securities United States 15,508,035 11.77 United Kingdom 3,267,347 2.48 Cayman Islands 1,784,253 1.36 Ireland 105,939 0.08 Sub-Total 20,665,574 15.69 U.S. Government Agency Mortgage Obligations United States 11,747,351 8.92 Corporate Bonds Germany 4,082,147 3.10 Austria 2,017,704 1.53 United States 1,499,509 1.14 Luxembourg 684,835 0.52 France 682,297 0.52 Cayman Islands 278,679 0.21 United Kingdom 188,317 0.14 Netherlands 160,034 0.12 Sub-Total 9,593,522 7.28 U.S. Treasury Obligations United States 727,457 0.55 Purchased Options United States 36,619 0.03 Short-Term Investments United States 5,638,478 4.28 Cash, Deposits and Other Assets (After deduction of liabilities) -3,414,448 -2.59 Total (Net Asset Value) 131,727,643 100.00 (14,787,745,203 yen) Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. Note 2: The exchange rate of U.S. Dollars (dollar or $) into Japanese Yen is JPY112.26 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer of The Bank of Tokyo-Mitsubishi UFJ, Ltd. on May 31, 2006.
